Citation Nr: 0908333	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-26 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension, and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, to include dysthymia, bipolar 
affective disorder, and depressive disorder, and if so, 
whether service connection is warranted.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative arthritis of the right hip, and if so, whether 
service connection is warranted.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
total left hip replacement, and if so, whether service 
connection is warranted.

5.  Entitlement to service connection for a back disability, 
to include as secondary to a bilateral hip disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to June 
1977.  The Veteran also served in the Army National Guard 
from March 1990 to February 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.  In a May 2008 supplemental statement of the case 
(SSOC), the RO reopened the claims for service connection for 
both hips and hypertension, but ultimately denied the claims 
on the merits.  Nevertheless, regardless of the RO's actions, 
the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

In December 2008, the Veteran presented testimony at a 
personal hearing conducted at the Waco RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the Veteran's claims folder.

During his hearing, the Veteran submitted additional evidence 
that has not been reviewed by the RO.  By a December 2008 
statement, the Veteran related that he was waiving the right 
to have this additional evidence reviewed by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The August 2004 decision which denied entitlement to 
service connection for hypertension, a psychiatric 
disability, a right hip disability, and a left hip disability 
is final.  The Veteran was notified of that decision, but did 
not initiate an appeal.

3.  The evidence received since the August 2004 RO decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
hypertension.

4.  The evidence received since the August 2004 RO decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for a 
psychiatric disability.

5.  Some of the evidence received since 2004 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a 
right hip disability. 

6.  Some of the evidence received since 2004 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a left 
hip disability. 

7.  A right hip disability was not manifested during service, 
or any right hip arthritis manifested within one year 
thereafter, and therefore, a right hip disability has not 
been shown to be causally or etiologically related to 
military service, and any right hip arthritis may not be 
presumed to be causally or etiologically related to military 
service. 

8.  A right hip disability, to include any arthritis, is not 
the result of an injury or disease incurred or aggravated in 
line of duty during ACDUTRA or from an injury incurred or 
aggravated during INACDUTRA. 

9.  A left hip disability was not manifested during service, 
or any left hip arthritis manifested within one year 
thereafter, and therefore, a left hip disability has not been 
shown to be causally or etiologically related to military 
service, and any left hip arthritis may not be presumed to be 
causally or etiologically related to military service.

10.  A left hip disability, to include any arthritis, is not 
the result of an injury or disease incurred or aggravated in 
line of duty during ACDUTRA or from an injury incurred or 
aggravated during INACDUTRA. 

11.  A back disability was not manifested during service, or 
any back arthritis manifested within one year thereafter, and 
therefore, a back disability has not been shown to be 
causally or etiologically related to military service, and 
any back arthritis may not be presumed to be causally or 
etiologically related to military service.

12.  A back disability, to include any arthritis, is not the 
result of an injury or disease incurred or aggravated in line 
of duty during ACDUTRA or from an injury incurred or 
aggravated during INACDUTRA. 


CONCLUSIONS OF LAW

1.  The August 2004 RO decision denying the claims for 
service connection for hypertension, a psychiatric 
disability, right hip disability, and left hip disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 
38 C.F.R. § 20.1103.

2.  Evidence received since the August 2004 RO decision 
denying service connection for hypertension is not new and 
material, and the veteran's claim for service connection for 
hypertension has not been reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 (2008).

3.  Evidence received since the August 2004 RO decision 
denying service connection for a psychiatric disability is 
not new and material, and the veteran's claim for service 
connection for a psychiatric disability has not been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2008).

4.  Evidence received since the August 2004 RO decision 
denying service connection for a right hip disability is new 
and material, and the claim for service connection for a 
right hip disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  A right hip disability was not incurred in active 
service, any right hip arthritis may not be presumed to have 
had its onset in active service, and a right hip disability 
was not incurred or aggravated in any period of ACDUTRA or 
INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1101,1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.303, 3.307(a)(3), 3.309(a) (2008).
6.  Evidence received since the August 2004 RO decision 
denying service connection for a left hip disability is new 
and material, and the claim for service connection for a left 
hip disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

7.  A left hip disability was not incurred in active service, 
any left hip arthritis may not be presumed to have had its 
onset in active service, and a left hip disability was not 
incurred or aggravated in any period of ACDUTRA or INACDUTRA.  
38 U.S.C.A. §§ 101, 106, 1110, 1101,1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303, 3.307(a)(3), 3.309(a) (2008).

8.  A back disability was not incurred in active service, any 
back arthritis may not be presumed to have had its onset in 
active service, and a back disability was not incurred or 
aggravated in any period of ACDUTRA or INACDUTRA.  38 
U.S.C.A. §§ 101, 106, 1110, 1101,1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303, 3.307(a)(3), 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

That was done here in the March 2005 letter for the claims 
for a psychiatric disability, hypertension, and bilateral hip 
disabilities.  The letter addressed all of the notice 
elements and was sent prior to the initial unfavorable 
decision by the AOJ in June 2005.  Specifically, in the 
letter, the RO provided the Veteran with a definition of new 
and material evidence as well as the criteria necessary to 
establish service connection.  The letter also satisfied Kent 
in that it notified the Veteran that his original claims for 
hypertension, psychiatric disability, and bilateral hips were 
denied in June 2001 (hips and hypertension) and April 2003 
(psychiatric disability) because the evidence did not show 
that they were incurred in or were caused by military 
service.  The Board notes that subsequent claims to reopen 
were also denied for the same reasons.  The Veteran was 
informed that he needed to submit new and material evidence 
related to these facts in order to raise a reasonable 
possibility of substantiating his claims that was not simply 
repetitive or cumulative of the evidence on record when his 
claims were previously denied.

The Board also finds that the March 2005 letter also complied 
with the duty to notify with regard to the elements of 
service connection as well as what the Veteran and VA were 
expected to provide.  Further, August and September 2005 
letters satisfied VA's duties to notify with regard to the 
claim for a back disability before the December 2005 denial.  
In a March 2006 letter, the Veteran was provided with notice 
that addresses the relevant rating criteria and effective 
date provisions.  Any defect in the timing of the notice was 
harmless error as service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  With regard to the Veteran's 
National Guard records, although some of these records have 
been associated with the claims file, in May 2007 a formal 
finding of unavailability documented VA's attempts to obtain 
his complete records.  After the Veteran was informed of VA's 
attempts to obtain his National Guard records, the Veteran 
indicated in June 2007 that he did not have any additional 
records.  Based on the foregoing, the Board finds that VA's 
actions constitute a reasonably exhaustive search of all 
available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  The Board also notes that the Veteran's Social 
Security Administration (SSA) records were associated with 
the claims file in December 2007.  

As will be discussed below, the Board is reopening the claims 
for a right and left hip disability.  The Board acknowledges 
that the Veteran has not had VA examinations specifically for 
his claims for his hips and back.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The Board concludes an examination is not needed for 
the hip and back claims because there is no evidence of an 
in-service hip or back injury besides the Veteran's own 
statements.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of 
Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed.Cir. 2003) (noting that a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
As will be discussed more thoroughly below, no persuasive 
evidence has been submitted to indicate that a hip or back 
disability is associated with an established event, injury, 
or disease in service or during the presumptive period, to 
include his National Guard service.  Accordingly, it was not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claims for a bilateral hip and back 
disability in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some causal connection between his disability and his 
military service").  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.

LAW AND ANALYSIS

New and material evidence 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

1.  Hypertension

2.  Psychiatric disability

A May 2001 RO decision denied service connection for 
hypertension because this condition was not shown to be 
incurred in or caused by service.  A January 2002 rating 
decision continued that denial.  An April 2003 rating 
decision denied service connection for a psychiatric 
disability (previously characterized as dysthymia, bipolar 
affective disorder, and depressive disorder) because the 
evidence did not show that a psychiatric disability was 
incurred in or caused by service.  This decision also 
continued the denial of service connection for hypertension.  
Most recently, an August 2004 rating decision continued the 
denials of service connection for hypertension and a 
psychiatric disability because the evidence continued to show 
these conditions were not incurred in or aggravated by 
military service.  The Veteran was notified of the most 
recent denial in August 2004.  Because the Veteran did not 
perfect an appeal on these decisions, they are final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  Instead, the Veteran sought to 
reopen his claims via a February 2005 statement.  As noted 
above, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final August 2004 rating decision.  After reviewing 
the record, the Board finds that some of the additional 
evidence received since the final rating decision although 
new, is not material within the meaning of 38 C.F.R. § 
3.156(a) with regards to the claims for hypertension and a 
psychiatric disability.  

In this regard, the evidence associated with the Veteran's 
claims file subsequent to the August 2004 RO decision 
relevant to the claims includes, but is not limited to, a 
January 2005 letter from the Veteran's friend which indicated 
that the Veteran cried while in the National Guard; VA 
treatment records; a September 2007 letter from the Veteran's 
commanding officer in the National Guard which stated that 
the Veteran was transferred to the F.M.C. for his blood 
pressure; September 2007 letters from the Veteran's ex-wife 
and daughter which contended that the Veteran experienced a 
depressed mood and blood pressure problems in the mid to late 
1990s; SSA records received in December 2007; and an October 
2008 letter from Dr. J.P. from the private treatment facility 
S.W., who indicated that he was the Veteran's primary care 
provider; as well as statements and testimony provided by the 
Veteran.  

As noted, the Veteran's claims were previously denied because 
there was no evidence that hypertension and a psychiatric 
disability were incurred, aggravated, or caused by his 
military service.  Regarding the Veteran's statements and 
testimony that these disorder began while he was either on 
active duty or during a period of active or inactive duty for 
training during his time in the National Guard, this 
information is duplicative of information previously of 
record.  As such, these statements are not new or material.  

Turning to the statements of the Veteran's friends and 
family, the Board notes that although these records are new, 
they are not material.  With respect to the statements that 
the Veteran was observed to have a depressed mood and blood 
pressure problems during his National Guard service, this 
evidence is duplicative of evidence already of record.  The 
Board also notes that records from the F.M.C. were received 
in February 2003 and consequently were previously reviewed 
prior to the April 2003 final denial.  Thus, this evidence is 
not new and material.  Regarding the October 2008 letter from 
Dr. J.P., the letter merely indicates that the Veteran has a 
history of manic-depressive disorder and hypertension, which 
is not material to the missing element of a nexus to service 
that is needed to establish service connection for both 
claims.  Further, Dr. J.P.'s medical opinion that there is a 
medical nexus between the Veteran's active duty service 
connected injuries and his disability today is not material 
because it does not identify either hypertension or a 
psychiatric disability as the "service connected injuries."  
Thus this letter which consists of Dr. J.P.'s assertion that 
the Veteran had a history of hypertension and manic-
depressive disorder and that there is a medical nexus between 
some undefined service connected injuries and some undefined 
current disability is far too general for the Board to 
reasonably construe it as an indication that hypertension or 
a psychiatric disability is related to service.  
Consequently, it is not material to either claim.  Moreover, 
the SSA records and VA treatment records, although indicating 
that the Veteran had diagnoses of a psychiatric disability 
and hypertension, did not reflect a relationship between 
either condition and his military service.  Therefore, these 
records although new, are not material to either claim.  

The Veteran and his friends and family are competent to note 
that the Veteran appeared depressed during his service.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent 
lay evidence requires facts perceived through the use of the 
five senses).  However, with respect to the Veteran and his 
friends and family's statements that his hypertension and 
psychiatric disability had their onset during his service, 
they, as a laypeople, are not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  Thus, the Board 
finds that his statements and arguments are not new and 
material.  

In sum, the Board concludes that no evidence has been 
received since the August 2004 RO decision, which relates 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claims; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claims sought to be reopened, and which raises a 
reasonable possibility of substantiating the claims.  38 
C.F.R. § 3.156(a).  Specifically, there is still no competent 
medical evidence that indicates that the Veteran currently 
has hypertension or a psychiatric disability that is 
etiologically related to his military service.  Accordingly, 
the Board finds that new and material evidence has not been 
presented to reopen the Veteran's previously denied claims 
for service connection for hypertension or a psychiatric 
disability.

3.  Right hip

4.  Left hip

A May 2001 RO decision denied service connection for a right 
and left hip disability because the evidence did not show 
that either was incurred in or caused by service.  Rating 
decisions in January 2002 continued the denials.  Most 
recently, an August 2004 rating decision continued the 
denials of service connection for both hips because the 
evidence continued to show these conditions were not incurred 
in or aggravated by military service.  The Veteran was 
notified of the most recent denials in August 2004.  Because 
the Veteran did not appeal these decisions, they are final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  Instead, the Veteran sought 
to reopen his claims via a February 2005 statement.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final August 2004 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final rating decision is new and material 
within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the August 2004 decision includes, but is not 
limited to, a January 2005 letter from the Veteran's friend 
which indicated that the Veteran had hip problems while in 
the National Guard; VA treatment records; a September 2007 
letter from the Veteran's commanding officer in the National 
Guard which stated that the Veteran had hip pain; September 
2007 letters from the Veteran's ex-wife and daughter which 
contended that the Veteran experienced hip problems in the 
mid to late 1990s; SSA records received in December 2007; and 
an October 2008 letter from Dr. J.P. from the private 
treatment facility S.W., who opined that the hip pain was 
exacerbated by his time in the military service; as well as 
statements and testimony provided by the Veteran.  

As noted, the Veteran's claims were previously denied because 
the evidence did not show that his bilateral hip disabilities 
were incurred in or aggravated by his military service.  In 
particular, the Veteran has now submitted an opinion 
indicating that his hips were exacerbated by service.  
Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claims.  
Further, as its credibility is presumed, the private medical 
opinion raises a reasonable possibility of substantiating the 
claims.  Justus, 3 Vet. App. at 513.  For these reasons, the 
Board finds that the additional evidence received since 
August 2004 warrants a reopening of the veteran's claims for 
service connection for his bilateral hips, as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence having been 
received, the claims for entitlement to service connection 
for a right and left hip disability are reopened.

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  "The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).  The term "active duty for training" includes, 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. 
§ 3.6(c)(1).  The term "inactive duty for training" 
includes, "duty (other than full-time duty) prescribed for 
Reserves by the Secretary concerned under section 206 of 
title 37 or any other provision of law" or "special 
additional duties authorized for Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned."  
38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  The 
term "active duty for training" includes, "in the case of 
members of the Army National Guard or Air National Guard of 
any State, full-time duty under" certain sections of title 
32, United States Code, including section 502.  38 U.S.C.A. 
§ 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive 
duty for training" includes, "[i]n the case of members of 
the Army National Guard or Air National Guard of any 
State . . . duty (other than full-time duty) under" certain 
sections of title 32, United States Code, including section 
502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served 
only on active or inactive duty for training must establish a 
service-connected disability in order to achieve veteran 
status and to be entitled to compensation.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the 
advantage of certain evidentiary presumptions provided by law 
to assist veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period active or inactive duty for 
training.  Id. at 470-471 (noting that the Board did not err 
in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
active duty for training and had not established any service-
connected disabilities from that period).

As noted in the introduction, the veteran had active duty 
from January 1975 to June 1977 and by means of this service 
he is a "veteran" under the law.  As to his service in the 
Army National Guard, he is not a "veteran" unless or until 
it is shown that he "was disabled . . . . from a disease or 
injury incurred or aggravated in line of duty" during a 
period of active duty for training (ACDUTRA) or unless or 
until it is shown that he "was disabled . . . . from an 
injury incurred or aggravated in line of duty" during a 
period of inactive duty for training (INACDUTRA).  If he was 
so disabled, such a period of ACDUTRA or INACDUTRA is then 
considered "active military service" and the person is then 
considered a "veteran" for that period of service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

3.  Right hip

4.  Left hip

Having reopened the veteran's claims, the Board must now 
determine whether the reopened claims for entitlement to 
service connection for a right and left hip disability may be 
granted on the merits, de novo.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a right 
or left hip disability.  Beginning with the Veteran's period 
of active duty from January 1975 to June 1977, his service 
treatment records were absent for complaints, treatment, or 
diagnosis of any hip related disability.  In fact, the first 
diagnosis of a hip disability was in a June 1996 F.M.C. 
treatment record, almost twenty years after the Veteran's 
separation from his period of active duty.  With regard to 
the decades-long evidentiary gap in this case between active 
service and the earliest indications of a left or right hip 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that a bilateral hip disorder had its onset in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, it appears that 
the bilateral hip disorder did not begin until many years 
after his separation from his period of active duty service.  
Therefore, the Veteran is not entitled to service connection 
for any bilateral hip arthritis on a presumptive basis.  
38 C.F.R. §§ 3.309(a), 3.307(a)(3).

Regarding the Veteran's service in the National Guard between 
March 1990 and February 2001, the Veteran contends that he 
injured his hips performing drills and after falling out of a 
truck.  The Board acknowledges that the exact dates of any 
ACDUTRA or INACDUTRA are unknown.  However, the evidence does 
not indicate that the Veteran was disabled from a disease or 
injury incurred or aggravated in line of duty during a period 
of ACDUTRA or was disabled from an injury incurred or 
aggravated in line of duty during a period of INACDUTRA.  In 
a June 1996 record from F.M.C., the Veteran was noted to have 
degenerative changes in his hips.  In June 2000, the Veteran 
underwent a total left hip replacement at a VA facility.  On 
his January 2001 National Guard separation examination, the 
Veteran was noted to have abnormal lower extremities and 
walked with a notable limp to the left and was unable to 
squat or stoop.  He was found to have a scar on his left 
lateral hip with marked abnormality of gait and moderate 
dysfunction.  It was also indicated that the Veteran needed a 
right hip replacement.  Medical separation was recommended 
and he was subsequently separated from the National Guard.  

Importantly, although the Veteran was noted to have bilateral 
hip disabilities at the time of his separation, there is no 
evidence that any hip disability was incurred or aggravated 
in line of duty during his National Guard service.  None of 
his National Guard service treatment records indicate that 
the Veteran was on a period of ACDUTRA or INACDUTRA when his 
hip disabilities were incurred.  Instead, they merely record 
that he had hip disabilities while in the National Guard.  
Further, the contemporaneous treatment records in the 1990s 
and 2000 do not indicate that his hip disabilities were 
causally related to his National Guard service.  Thus, the 
medical evidence created during the Veteran's National Guard 
service does not indicate that any bilateral hip disability 
was incurred or aggravated during a period of ACDUTRA or 
INACDUTRA.

The Board acknowledges the October 2008 letter from Dr. J.P. 
in which he opined that the Veteran's hip pain was 
exacerbated during his time in military service and that he 
suffered from increasing pain and a diminished ability to 
walk.  Although it is unclear, it appears that Dr. J.P. is 
asserting that the Veteran's hip disorders are somehow 
connected to his National Guard service, as he does not 
mention the Veteran's prior period of active duty service.  
However, the Board does not find this opinion to be 
persuasive.  Although Dr. J.P. indicated that he reviewed the 
Veteran's military records, he does not point to any evidence 
supporting his conclusion, nor does he provide any rationale 
to support his opinion.  The value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As 
noted above, the Veteran is not entitled to the presumption 
of sound condition for his service in the National Guard and 
there is more than a ten year gap between his separation from 
active service and the beginning of his National Guard 
service.  Although it appears that the Veteran was separated 
from the National Guard due at least in part to his hips, the 
contemporaneous treatment records do not indicate that his 
time performing duties for the National Guard caused or 
aggravated any hip disorder.  As such, the Board does not 
find the opinion of Dr. J.P. to be persuasive.  

The Board acknowledges the Veteran and his friends and 
family's statements that he had hip problems during his 
National Guard service.  Regarding the statements that the 
Veteran limped or appeared to be in pain due to his hips, the 
Board acknowledges that the Veteran and and his friends and 
family are competent to give evidence about what they 
witnessed.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, they are not competent to testify that he developed 
hip disorders from his service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the Veteran or his friends and family have the medical 
expertise necessary to make this determination.  Therefore, 
as laypeople, they are not competent to provide evidence that 
requires medical knowledge because they lack the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, there is no evidence that the Veteran's bilateral hip 
disorder is causally or etiologically related to his service 
from January 1975 to June 1977.  Moreover, there is no 
persuasive evidence to indicate that a bilateral hip disorder 
was incurred or aggravated during a period of ACDUTRA or 
INACDUTRA, to include after falling out of a truck.  
Therefore, the preponderance of the evidence is against the 
Veteran's claim for entitlement to service connection for a 
right or left hip disability.  38 C.F.R. § 3.303.  

5.  Back disability

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006.  The new provisions 
require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.   

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a back 
disability.  As noted above, service connection was denied 
for a bilateral hip disorder.  Consequently, service 
connection for a back disability as secondary to a hip 
disorder cannot be granted.  38 C.F.R. § 3.310.  
Nevertheless, the Board will consider whether service 
connection for a back disability can be granted on a direct 
or presumptive basis.

The Veteran contends that he injured his back carrying heavy 
cooking equipment and after falling off a truck during his 
National Guard training.  Beginning with his period of active 
duty, his service treatment records are absent for 
complaints, treatment, findings, or diagnosis of a back 
disability.  In fact, the first post-service notation of a 
back disability was a May 1999 VA x-ray which showed 
degenerative changes of L4-5 and L5-S1, which is more than 20 
years after the Veteran's separation from service.  With 
regard to the decades-long evidentiary gap in this case 
between active service and the earliest indications of a back 
disability, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that a back disability had its onset in service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first symptoms of a back disability is itself evidence 
which tends to show that a back disability did not have its 
onset in service or for many years thereafter.  

Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In this regard, 
the Board notes that the earliest post-service medical 
evidence dates in 1996, yet the first notation of a back 
disability was not until 1999.  Moreover, the Veteran 
informed the March 2001 VA examiner that his spine began 
bothering him in the last five years.  As such, there has 
been no showing of a back disability until decades after 
service.  

Regarding the Veteran's National Guard service, the evidence 
does not indicate that the Veteran was disabled from a 
disease or injury incurred or aggravated in line of duty 
during a period of ACDUTRA or was disabled from an injury 
incurred or aggravated in line of duty during a period of 
INACDUTRA.  Instead, a May 2001 SSA decision indicated that 
the Veteran's back pain originated from a February 1999 on 
the job injury.  An October 1999 VA treatment entry 
corroborated that the Veteran injured his back delivering 
windows in January and February 1999.  Importantly, although 
the Veteran was noted to have chronic back pain at the time 
of his separation from the National Guard in January 2001, 
there is no evidence that any back disability was incurred or 
aggravated in line of duty during his National Guard service.  
None of this National Guard service treatment records 
indicate that the Veteran was on a period of ACDUTRA or 
INACDUTRA when his back disability was incurred.  Instead, 
they merely record that he had back problems while in the 
National Guard.  Thus, the medical evidence created during 
the Veteran's National Guard service does not indicate that 
any back disability was incurred or aggravated during a 
period of ACDUTRA or INACDUTRA.

The Board acknowledges the October 2008 letter from Dr. J.P. 
in which he opined that the Veteran's back pain was 
exacerbated during his time in military service and that he 
suffered from increasing pain and a diminished ability to 
walk.  However, the reasons for discounting the persuasive 
value of his opinion with regard to the hip disabilities also 
apply to his claim.  

The Board acknowledges the Veteran and his friends and 
family's statements that he had back problems during his 
National Guard service.  Regarding the statements that the 
Veteran limped or appeared to be in pain due to his back, the 
Board acknowledges that the Veteran and and his friends and 
family are competent to give evidence about what they 
witnessed.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the they not competent to state that he developed a 
back disorder from his service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Therefore, as laypeople, they are not 
competent to provide evidence that requires medical knowledge 
because they lack the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In sum, there is no evidence that the Veteran's back disorder 
is causally or etiologically related to his service from 
January 1975 to June 1977, nor can it be presumed to have 
developed during his first period of service.  38 C.F.R. 
§§ 3.307(a), (3).3.309(a).  Moreover, there is no persuasive 
evidence to indicate that a back disorder was incurred or 
aggravated during a period of ACDUTRA or INACDUTRA, to 
include after falling out of a truck.  Therefore, the 
preponderance of the evidence is against the Veteran's claim 
for entitlement to service connection for a back disability.  
38 C.F.R. § 3.303.  

















	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for hypertension 
is denied.

New and material evidence not having been submitted, the 
claim for entitlement to service connection for a psychiatric 
disability, to include dysthymia, bipolar affective disorder, 
and depressive disorder, is denied.  

Entitlement to service connection for degenerative arthritis 
of the right hip is denied.  

Entitlement to service connection for a total left hip 
replacement is denied.  

Entitlement to service connection for a back disability, to 
include as secondary to a bilateral hip disability, is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


